 



Exhibit 10.2
NORTHWEST SAVINGS BANK
NORTHWEST BANCORP, INC.
EMPLOYMENT AGREEMENT
FOR
WILLIAM W. HARVEY JR.
          This Employment Agreement (“Agreement”) is made effective as of the
1st day of September, 2007 (the “Effective Date”) by and between (i) Northwest
Savings Bank (the “Bank”), a Pennsylvania-chartered stock savings bank and
Northwest Bancorp, Inc. (the “Company”), a federally-chartered corporation, each
with its principal administrative office at Liberty and Second Streets, Warren,
Pennsylvania 16365 (collectively referred to as the “Employer”), and (ii)
William W. Harvey Jr. (“Executive”).
          WHEREAS, the Employer and Executive entered into an employment
agreement dated on the 1st day of September, 2002, pursuant to which Executive
was employed as an officer of the Employer; and
          WHEREAS, Section 409A of the Internal Revenue Code (“Code”), effective
January 1, 2005, requires deferred compensation arrangements, including those
set forth in employment agreements, to comply with its provisions and
restrictions and limitations on payments of deferred compensation; and
          WHEREAS, Code Section 409A and the final regulations issued thereunder
in April of 2007 necessitate changes to said employment agreement; and
          WHEREAS, Executive has agreed to such changes; and
          WHEREAS, the Employer believes it is in the best interests of the
Employer to enter into a new employment agreement (the “Agreement”) in order to
reinforce and reward Executive for his service and dedication to the continued
success of the Employer and incorporate the changes required by the new tax
laws; and
          WHEREAS, the parties hereto desire to set forth the terms of the
revised Agreement and the continuing employment relationship of the Employer and
Executive.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:
1.  POSITION AND RESPONSIBILITIES
          During the period of his employment hereunder, Executive agrees to
serve as Executive Vice President, Finance and Chief Financial Officer. During
said period, Executive also agrees to serve, if elected, as an officer of any
subsidiary or affiliate of the Employer.





--------------------------------------------------------------------------------



 



2.  TERMS AND DUTIES
          (a) The period of Executive’s employment under this Agreement shall
begin as of the Effective Date and shall continue for a period of thirty-six
(36) full calendar months thereafter. Commencing on the first anniversary date
of this Agreement, and continuing at each anniversary date thereafter, the
Agreement shall renew for an additional year such that the remaining term shall
be three (3) years unless written notice is provided to Executive at least ten
(10) days and not more than thirty (30) days prior to any such anniversary date,
that this Agreement shall cease at the end of thirty-six (36) months following
such anniversary date. Prior to each notice period for non-renewal, the
Compensation Committee of the Board of Directors of the Company (“Board”) will
conduct a comprehensive performance evaluation and review of Executive for
purposes of determining whether to extend the Agreement, and the results thereof
shall be included in the minutes of the Board’s meeting.
          (b) During the period of his employment hereunder, except for periods
of absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall faithfully perform his duties hereunder, to
the best of his abilities, including activities and services related to the
organization, operation and management of the Employer.
3.  COMPENSATION AND REIMBURSEMENT
          (a) The compensation specified under this Agreement shall constitute
the salary and benefits paid for the duties described in Section 2(b). The
Employer shall pay Executive as compensation a salary of not less than $195,000
per year (“Base Salary”). Such Base Salary shall be payable bi-weekly. During
the period of this Agreement, Executive’s Base Salary shall be reviewed at least
annually on or about July 1 of each year during the term hereof. Such review
shall be conducted by the Compensation Committee of the Board, and the Board may
increase, but not decrease, Executive’s Base Salary other than pursuant to an
employer-wide reduction of compensation of all officers of the Employer and not
in excess of the average percentage of the employer-wide reduction (any increase
in Base Salary shall become the “Base Salary” for purposes of this Agreement).
In addition to the Base Salary provided in this Section 3(a), the Employer shall
provide Executive with all such other benefits as are provided uniformly to
executive officers of the Employer.
          (b) The Employer will provide Executive with employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Employer will not,
without Executive’s prior written consent, make any changes to such plans,
arrangements or perquisites which would adversely affect Executive’s rights or
benefits thereunder unless any such change is broad-based and affects
substantially all executives of the Employer. Without limiting the generality of
the foregoing provisions of this Subsection (b), Executive will be entitled to
participate in or receive benefits under any employee benefit plans, including
but not limited to the retirement plan, 401(k) plan, employee stock ownership
plan, supplemental pension plan, health-and-accident plans, medical coverage or
any other employee benefit plan or arrangement made available by the Employer in
the future to its senior executives and key management employees, subject to and
on a basis consistent with the terms, conditions and overall

2



--------------------------------------------------------------------------------



 



administration of such plans and arrangements. Executive will be entitled to
incentive compensation and bonuses as provided in any plan of the Employer in
which Executive is eligible to participate (and he shall be entitled to a pro
rata distribution under any incentive compensation or bonus plan as to any year
in which a termination of employment occurs, other than Termination for Cause).
Nothing paid to the Executive under any such plan or arrangement will be deemed
to be in lieu of other compensation to which Executive is entitled under this
Agreement.
          (c) In addition to the Base Salary provided for by paragraph (a) of
this Section 3, the Employer shall pay or reimburse Executive for all reasonable
travel and other reasonable expenses incurred by Executive performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.
          (d) Compensation and reimbursement to be paid pursuant to paragraphs
(a), (b) and (c) of this Section 3 shall be paid by the Bank and the Company,
respectively, on a pro rata basis, based upon the amount of service Executive
devotes to the Bank and Company, respectively.
4.  PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION
          The provisions of this Section shall in all respects be subject to the
terms and conditions stated in Sections 7 and 14.
          (a) The provisions of this Section shall apply upon the occurrence of
an Event of Termination (as herein defined) during Executive’s term of
employment under this Agreement. As used in this Agreement, an “Event of
Termination” shall mean and include any one or more of the following:
     (i) the termination by the Employer of Executive’s full-time employment
hereunder for any reason other than (A) Disability or Retirement, as defined in
Section 5 below, or (B) Termination for Cause as defined in Section 6 hereof; or
     (ii) Executive’s resignation from the Employer’s employ, upon any
     (A) reduction in Executive’s Base Salary or a reduction in the benefits and
perquisites to Executive from those being provided as of the effective date of
this Agreement, provided, however, that a reduction in benefits or perquisites
that is broad based and affects substantially all executives of the Employer
shall not be deemed an Event of Termination hereunder unless such reduction in
benefits or perquisites occurs coincident with or following a Change in Control,
     (B) reduction in Executive’s duties, responsibilities or status with the
Employer such that there is a reduction in Executive’s Pay Grade Level in effect
on the date of this Agreement, of more than three levels (for purposes of this
Agreement, “Pay Grade Level” means the level assigned by the Bank, which level

3



--------------------------------------------------------------------------------



 



corresponds to a particular job description, as circulated annually to the
executive officers of the Bank),
     (C) a relocation of Executive’s principal place of employment by more than
30 miles from its location as of the effective date of this Agreement,
     (D) liquidation or dissolution of the Bank or the Company other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive, or
     (E) breach of this Agreement by the Bank or the Company.
          Upon the occurrence of any event described in clauses (ii) (A), (B),
(C), (D) or (E) above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty
(30) days prior written notice given within a reasonable period of time not to
exceed ninety (90) days after the initial event giving rise to said right to
elect. Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the Bank or the Company, the Executive, after giving
due notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights solely under this Agreement and this Section 4
by virtue of the fact that Executive has submitted his resignation but has
remained in the employment of the Bank or the Company and is engaged in good
faith discussions to resolve any occurrence of an event described in clauses
(ii) (A), (B), (C), (D) or (E) above. The Employer shall have at least thirty
(30) days to remedy any condition set forth in clause (ii) (A) through (E),
provided, however, that the Employer shall be entitled to waive such period and
make an immediate payment hereunder.
     (iii) Executive’s voluntary resignation from the Employer’s employ on the
effective date of, or within two (2) years following, a Change in Control during
the term of this Agreement. For these purposes, a Change in Control of the Bank
or the Company shall mean a change in control of a nature that: (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Company within the meaning of the Home
Owners’ Loan Act, as amended, and applicable rules and regulations promulgated
thereunder, as in effect at the time of the Change in Control (collectively, the
“HOLA”); or (iii) without limitation such a Change in Control shall be deemed to
have occurred at such time as (a) any “person” (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) other than the Company’s mutual holding
company parent, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s
outstanding securities except for any securities purchased by the Bank’s
employee stock ownership plan or trust; or (b) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose

4



--------------------------------------------------------------------------------



 



election was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board, or whose nomination for election by the
Company’s stockholders was approved by the same Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs; or (d) a proxy statement
soliciting proxies from stockholders of the Company, by someone other than the
current management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations or financial institutions, and as a result of such
proxy solicitation, a plan of reorganization, merger consolidation or similar
transaction involving the Company is approved by the Company’s Board of
Directors or the requisite vote of the Company’s stockholders; or (e) a tender
offer is made for 25% or more of the voting securities of the Company and the
shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender offer and such tendered shares have been accepted by the tender
offeror.
          (b) Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 7, the Employer shall pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, a
sum equal to three (3) times the highest rate of Base Salary awarded to
Executive during the prior three years. Such payments shall be made in a lump
sum, and shall not be reduced in the event Executive obtains other employment
following an Event of Termination. All amounts payable to Executive shall be
paid within thirty (30) days following the Date of Termination or if Executive
is a Specified Employee (within the meaning of Treasury Regulations
§1.409A-1(i)) on the first business day of the seventh month following the Date
of Termination.
          (c) Upon the occurrence of an Event of Termination, the Employer will
cause to be continued life insurance and non-taxable medical and dental coverage
substantially identical to the coverage maintained by the Employer for Executive
prior to his termination. Such coverage shall continue for 18 months from the
Date of Termination unless Executive obtains other employment following
termination of employment under which substantially similar benefits are
provided and in which Executive is eligible to participate.
          (d) For purposes of Section 4, “Event of Termination” as used herein
shall mean “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder, provided, however, that the
Employer and Executive reasonably anticipate that the level of bona fide
services Executive would perform after termination would permanently decrease to
a level that is less than 50% of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period.

5



--------------------------------------------------------------------------------



 



          (e) Notwithstanding the preceding paragraphs of this Section 4, if the
aggregate payments or benefits to be made or afforded to Executive under said
paragraphs (the “Termination Benefits”) would be deemed to include an “excess
parachute payment” under Section 280G of the Code or any successor thereto, such
Termination Benefits will be reduced to an amount (the “Non-Triggering Amount”),
the value of which is one dollar ($1.00) less than an amount equal to the total
amount of payments permissible under Section 280G of the Code or any successor
thereto. In the event any change in the Code or regulations thereunder should
reduce the amount of payments permissible under Section 280G of the Code in
effect on the date of this Agreement, then the Termination Benefits to be paid
to Executive shall be determined as if such change in the Code or regulations
had not been made. The allocation of the reduction required hereby among
Termination Benefits provided by the preceding paragraphs of this Section 4
shall be determined by Executive, provided however that if it is determined that
such election by Executive shall be in violation of Code Section 409A, the
allocation of the required reduction shall be pro-rata.
5.  TERMINATION UPON DISABILITY, RETIREMENT OR DEATH
          (a) “Disability” or “Disabled” shall be construed to comply with Code
Section 409A and shall be deemed to have occurred if: (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for continuous period of not less than
12 months, Executive is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Employer; or (iii) Executive is determined to be totally disabled by the
Social Security Administration. Executive shall be entitled to receive benefits
under any short or long-term disability plan maintained by the Employer. To
extent that such benefits are less than Executive’s Base Salary, the Employer
shall pay Executive an amount equal to the difference between such disability
plan benefits and the amount of Executive’s Base Salary for the longer of
(i) the remaining term of this Agreement, or (ii) one year following the
termination of his employment due to Disability. Accordingly, any payments
required hereunder shall commence within thirty (30) days from the Date of
Termination due to Disability.
          (b) Termination by the Employer of Executive based on “Retirement”
shall mean termination in accordance with the Employer’s retirement policy or in
accordance with any retirement arrangement established with Executive’s consent
with respect to him. Upon termination of Executive upon Retirement, no amounts
or benefits shall be due to Executive under this Agreement, and Executive shall
be entitled to all benefits for which he is eligible under any retirement plan
of the Employer and other plans to which Executive is a party.
          (c) In the event of Executive’s death during the term of the
Agreement, his estate, legal representatives or named beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary as defined in
Paragraph 3(a) at the rate in effect at the time of Executive’s death in
accordance with its regular payroll practice for a period of one (1) year from
the date of Executive’s death, and the Employer will continue to provide life
insurance and non-taxable medical and dental benefits previously provided for
Executive’s family for three (3) years after Executive’s death.

6



--------------------------------------------------------------------------------



 



6.  TERMINATION FOR CAUSE
          The term “Termination for Cause” shall mean termination because of
Executive’s personal dishonesty, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the savings
institutions industry. For purposes of this paragraph, no act or failure to act
on the part of Executive shall be considered “willful” unless done, or omitted
to be done, by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Employer.
Notwithstanding the foregoing, Executive shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths of the members of the Board at a meeting of the Board called and
held for that purpose (after reasonable notice to Executive and an opportunity
for him, together with counsel, to be heard before the Board), finding that in
the good faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after a Termination for Cause. Any stock options granted to Executive
under any stock option plan of the Employer, the Company or any subsidiary or
affiliate thereof, that have not yet vested shall become null and void effective
upon Executive’s receipt of Notice of Termination for Cause pursuant to
Section 7 hereof, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause.
7.  NOTICE
          (a) Any purported termination by the Employer or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
          (b) “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), (B) if his employment
is terminated due to the occurrence of an Event of Termination set forth under
Section 4, thirty (30) days after a Notice of Termination is given unless the
Employer waives its right to cure and agrees to the Event of Termination and
(C) if his employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a Termination for Cause, shall
not be less than thirty (30) days from the date such Notice of Termination is
given).
          (c) If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the voluntary
termination by Executive, in which case the Date of

7



--------------------------------------------------------------------------------



 



Termination shall be the date specified in the Notice, the Date of Termination
shall be the date on which the dispute is finally determined, either by mutual
written agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal having expired and no appeal having been perfected) and provided further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. Notwithstanding the
pendency of any such dispute, the Employer will continue to pay Executive his
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue Executive as a
participant in all compensation, benefit and insurance plans in which he was
participating when the notice of dispute was given, until the dispute is finally
resolved in accordance with this Agreement, provided such dispute is resolved
within the term of this Agreement. If such dispute is not resolved within the
term of the Agreement, the Employer shall not be obligated, upon final
resolution of such dispute, to pay Executive compensation and other payments
accruing beyond the term of the Agreement. Amounts paid under this Section shall
be offset against or reduce any other amounts due under this Agreement.
8.  POST-TERMINATION OBLIGATIONS
          (a) All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with paragraph (b) of this Section 8 during
the term of this Agreement and for two (2) full years after the expiration or
termination hereof.
          (b) Executive shall, upon reasonable notice, furnish such information
and assistance to the Employer as may reasonably be required by the Employer in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.
9.  NON-COMPETITION
          (a) Upon any termination of Executive’s employment (whether voluntary
or involuntary), other than a termination (whether voluntary or involuntary) in
connection with a Change in Control, Executive agrees not to compete with the
Bank and the Company for a period of two (2) years following such termination
within one hundred (100) miles of any existing branch of the Bank, the Bank’s
subsidiaries, or any subsidiary of the Company, or within one hundred
(100) miles of any office for which the Bank, the Bank’s subsidiaries, the
Company or a bank subsidiary of the Company has filed an application for
regulatory approval, determined as of the effective date of such termination,
except as agreed to pursuant to a resolution duly adopted by the Board.
Executive agrees that during such period and within said cities, towns and
counties, Executive shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Bank or the Company.
The parties hereto, recognizing that irreparable injury will result to the Bank
or the Company, its business and property in the event of Executive’s breach of
this Subsection 9(a) agree that in the event of any such breach by Executive,
the Bank and the Company will be entitled, in addition to any other remedies and
damages available, to an injunction to restrain the violation hereof by
Executive, Executive’s partners, agents, servants, employers, employees and all
persons

8



--------------------------------------------------------------------------------



 



acting for or with Executive. Executive represents and admits that Executive’s
experience and capabilities are such that Executive can obtain employment in a
business engaged in other lines and/or of a different nature than the Bank or
the Company, and that the enforcement of a remedy by way of injunction will not
prevent Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Bank or the Company from pursuing any other remedies available
to the Bank or the Company for such breach or threatened breach, including the
recovery of damages from Executive.
          (b) Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Bank, the Company
and affiliates thereof, as it may exist from time to time, is a valuable,
special and unique asset of the business of the Bank and the Company. Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities of the Bank, the
Company or affiliates thereof to any person, firm, corporation, or other entity
for any reason or purpose whatsoever (except for such disclosure as may be
required to be provided to any federal banking agency with jurisdiction over the
Bank, the Company or Executive). Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Bank or the Company, and Executive may disclose any
information regarding the Bank or the Company which is otherwise publicly
available. In the event of a breach or threatened breach by Executive of the
provisions of this Section 9, the Bank and/or the Company will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank, the Company or affiliates thereof, or from rendering any services to any
person, firm, corporation, other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed. Nothing herein will
be construed as prohibiting the Bank or the Company from pursuing any other
remedies available to the Bank or the Company for such breach or threatened
breach, including the recovery of damages from Executive.
10.  SOURCE OF PAYMENTS
          All payments provided in this Agreement shall be timely paid in cash,
check or direct deposit from the general funds of the Bank. The Company,
however, guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits due from the Bank are
not timely paid or provided by the Bank, such amounts and benefits shall be paid
or provided by the Company.
11.  EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
          This Agreement contains the entire understanding between the parties
hereto and supersedes any prior employment agreement between the Bank, the
Company or any predecessor of the Bank or Company and Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement

9



--------------------------------------------------------------------------------



 



shall be interpreted to mean that Executive is subject to receiving fewer
benefits than those available to him without reference to this Agreement.
12.  NO ATTACHMENT
          (a) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
          (b) This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Employer and their respective successors and assigns.
13.  MODIFICATION AND WAIVER
          (a) This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
          (b) No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
14.  SEVERABILITY
          If, for any reason, any provision of this Agreement, or any part of
any provision, is held invalid, such invalidity shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall, to the full extent
consistent with law, continue in full force and effect.
15.  HEADINGS FOR REFERENCE ONLY
          The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
16.  GOVERNING LAW
          This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania but only to the extent not superseded by federal law.

10



--------------------------------------------------------------------------------



 



17.  REQUIRED PROVISIONS
          Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
18.  ARBITRATION
          Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators sitting in a location selected by Executive within one
hundred (100) miles from the location of the Employer, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that Executive shall be entitled to seek specific performance of his
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
19.  PAYMENT OF LEGAL FEES
          All reasonable legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Employer, provided that the dispute or interpretation
has been settled by Executive and the Employer or resolved in Executive’s favor,
and that such reimbursement shall occur no later than two and one-half months
after the dispute is settled or resolved in the Executive’s favor.
20.  INDEMNIFICATION
          The Employer shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the Bank
or the Company (whether or not he continues to be a director or officer at the
time of incurring such expenses or liabilities), such expenses and liabilities
to include, but not be limited to, judgments, court costs and attorneys’ fees
and the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Company). If such action, suit or proceeding is
brought against Executive in his capacity as an officer or director of the Bank
or the Company, however, such indemnification shall not extend to matters as to
which Executive is finally adjudged to be liable for willful misconduct in the
performance of his duties.
21.  SUCCESSOR TO THE BANK
          The Bank and the Company shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform

11



--------------------------------------------------------------------------------



 



the Bank and/or Company’s obligations under this Agreement, in the same manner
and to the same extent that the Bank and/or Company would be required to perform
if no such succession or assignment had taken place.
[Signature page follows]

12



--------------------------------------------------------------------------------



 



SIGNATURES
          IN WITNESS WHEREOF, the Bank and the Company have caused this
Agreement to be executed and their seals to be affixed hereunto by their duly
authorized officers, and Executive has signed this Agreement, on the day and
date first above written.

          ATTEST:   NORTHWEST SAVINGS BANK


 
  By:    
 
       
 
        ATTEST:   NORTHWEST BANCORP, INC.


 
  By:    
 
       
 
        WITNESS:   EXECUTIVE:


 
  By:    
 
       
 
      William W. Harvey Jr.

13